Case: 21-10913     Document: 00516519332         Page: 1     Date Filed: 10/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-10913                       October 24, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Sheik Tehuti,

                                                           Plaintiff—Appellant,

                                       versus

   Christopher C. Collie, Attorney, The Collie Firm P.L.L.C.; John
   Ivie, III, Attorney, Colvan Tran & Meredith; Cyrus Raoufpur,
   Owner, Trans-Atlas Financial; Craig Smith, Judge, 192 District Court;
   Colven Tran & Meredith, P.L.C.; Trans-Atlas Fin;
   Armani Family Trust,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:21-CV-1582


   Before Haynes, Engelhardt, and Oldham, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10913        Document: 00516519332         Page: 2    Date Filed: 10/24/2022




                                     No. 21-10913


          Sheik Tehuti moves for leave to proceed in forma pauperis (IFP) on
   appeal from the district court’s dismissal of his civil action under the
   Racketeer Influenced and Corrupt Organizations Act. By moving for leave
   to proceed IFP, Tehuti is challenging the district court’s certification that his
   appeal was not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
   Cir. 1997); see also Fed. R. App. P. 24(a). The inquiry into an IFP
   movant’s good faith is “limited to whether the appeal involves legal points
   arguable on their merits (and therefore not frivolous).” Howard v. King, 707
   F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citations
   omitted).
          Tehuti argues that the magistrate judge lacked authority to sua sponte
   raise the issue of res judicata and that the elements of res judicata were not
   established. These arguments do not, however, address the district court’s
   alternative determination that his claims were barred by the Rooker-Feldman
   doctrine. See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Dist. of
   Columbia Ct. of Appeals v. Feldman, 460 U.S. 462 (1983). Tehuti’s failure to
   adequately brief any challenge to this alternative basis for the district court’s
   decision is the same as if he had not appealed the district court’s decision at
   all. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748
   (5th Cir. 1987); see also Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Accordingly, Tehuti has not established a nonfrivolous issue for
   appeal, his IFP motion is DENIED, and his appeal is DISMISSED as
   frivolous. See 5th Cir. R. 42.2; Baugh, 117 F.3d at 202 & n.24; Howard,
   707 F.2d at 220.




                                          2